HEDRICK, Judge.
This appeal is subject to dismissal because it is from an order that “adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties.” N.C. Gen. Stat. Sec. 1A-1, Rule 54(b), North Carolina Rules of Civil Procedure. We choose, however, to exercise our discretion and consider the appeal on its merits and affirm summary judgment for defendant father.
At the outset we note that, while the trial court allowed defendant’s Rule 12(b)(6) motion, it considered matters outside of *773the pleadings in doing so, which converted its ruling into one of summary judgment for the defendant. Accordingly, we consider whether the record reveals no genuine issue as to any material fact, entitling defendant father to judgment as a matter of law.
The record discloses that the defendants, mother and father, are divorced and that defendant mother has legal custody of the minor child. Defendant mother took Kimberly to plaintiff hospital for two separate admissions and executed two promissory notes payable to plaintiff hospital “for value received." Nothing in the record suggests that defendant father had any knowledge of his daughter’s illness or hospitalization. There is no indication in the record that plaintiff notified defendant father of his daughter’s admission, or that plaintiff and defendant father had any arrangement whatsoever regarding the payment of bills incurred for Kimberly’s medical care. This record discloses no genuine issue as to any material fact with respect to plaintiffs claim against defendant father. While parents are ordinarily liable for the support, maintenance, and care of their minor children, a non-custodial parent is not liable to a third-party provider of non-emergency care for a minor child absent some contractual relationship between such third party and the non-custodial parent. We thus hold that on the uncontroverted facts disclosed by this record, defendant father is entitled to judgment as a matter of law.
Affirmed.
Judges Arnold and Phillips concur.